DETAILED ACTION

Response to Amendment

	In response to the Amendment received on 8/19/2021, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. Applicant argues the combination of references does not expressly set forth and/or render the instant claims obvious since it is not clear that such combination would improve the vertical resolution of the fabricated article and the instant combination of the photoinitiator, the light attenuator (the dye) and the light absorber provides actual improvements in the horizontal resolution.  The examiner does not find in the disclosure any reference to improvement in the horizontal resolution, which the examiner is interpreting as the x-y plane or the surface area of the coated layer.  The examiner finds the disclosure teaches the addition of the dye controls the depth of light penetration in the composition, which applicant defines as the z-axis direction in section [0013]—see [0013] and [0066].  The examiner will need 
Applicant further argues that there would be no vertical improvement to be had in the teachings of Dean in combination with Fang since Fang sets forth improvements of vertical resolution with the addition of a UV absorber from 133 to 168 mm range, while the average depths of polymerization in Dean, as found in examples 1 and 4, are 133.33 mm and 120 mm, respectfully, and thus no improvement in vertical resolution to be had (examiner is interpreting as no vertical improvement expectation).  However, the examiner finds that the depth from 133 to 168 mm in Fang is dependent on the amount of UV absorber added and the desired thickness of the layer.  The overall teachings of Fang set forth the depth of light penetration can be tailored by the addition of UV absorbers, wherein the ultimate conclusion sets forth addition of the inhibitor is believed to influence the accuracy of the process model—see conclusion paragraph.  Thus it is believed a skilled artisan would be able to obtain the desired improvement by routine experimentation of tailoring the addition amount of said inhibitor (UV absorber).  The overall teachings of Dean which set forth the dye (light attenuator) can limit the depth of polymerization allowing for the option of using higher levels of irradiance without losing resolution in the z direction, wherein current layer may be cured at a high energy level without excessive .  
In response to applicant's argument that improved horizontal resolution would be obtained by the combination of a photoinitiator, light attenuator, and a UV absorber, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. improvement in horizontal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection still stands for the reasons set forth above.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24, 30, 32-33, 36, 38, 46-47, and 51-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dean et al (WO2012/024675) in view Fang et al (2011/003887), as evidenced by Schmerling et al (2,294,561).
 	Dean sets forth a process for additive manufacturing of a resorbable implant which includes providing a resin composition including a liquid light polymerizable material and an initiator.  Said process comprises a step of exposing an amount of the resin composition to light to partially cure said resin composition, repeating said step until a desired article is obtained and finally 
Per example 6, Dean explicitly a liquid resin composition comprising 2 g of polypropylene fumarate (polymer), 1 g of diethyl fumarate (reactive solvent), 10 mg (0.3 wt. %) of titanium dioxide (dye) and 20 mg (0.7 wt. %) of BAPO (bis (2, 4, 6-trimethylbenzoyl) phenyl phosphine oxide, Irgacure 819).  Dean sets forth coating and partially curing by exposure to radiation successive layers of said resin composition to obtain a scaffold.  The obtained partially cured scaffold was then post cured in a UV bath for two -hours to fully cure the scaffold—see [0086].  
Dean sets forth the combination of the titanium dioxide and the photoinitiator a dye-initiator package—see [0049].   Dean discloses the dye in part helps control the depth of penetration of polymerizing light energy into the resin composition when exposed to curing conditions—see [0044] and [0046].  Per section [0047] Dean sets forth the dye limits the penetration of light, wherein the amount of dye present in the resin composition affects the amount of energy that is imparted to the polymerization reaction.  Per section [0049] Dean sets forth the primary function of the dye is to block light.  For some dyes it is accomplished by light refection or scattering and for others by absorption.  The dye will compete with the photoinitiator for photons.   Dean shows in figure to the light wavelength range where the dye-initiator system has the greatest control over depth of light penetration and the amount of polymerizing energy imparted to the initiator, i.e., near UV wavelength range (300-400 nm).  Thus it is deemed the photoinitiator is activated at 300 to 400 nm for polymerization.  From the figure it is seen that anything to the 
The primary difference Dean does not teach the dye-initiator package comprises a light absorber.  However, light absorbers are known components combined with photoinitiators when control of light radiation depth is concerned in additive manufacture methods, as espoused by Fang et al.  Fang sets forth methods and compositions for 3D microfabrication of bioreactors using additive manufacturing techniques—see abstract and [0011].  Fang sets forth the compositions comprise a base monomer, a photoinitiator and a UV absorber, wherein said absorber is added to help the solution absorb more photons—see [0141].  Fang teaches the absorber concentration is critical for the vertical resolution and can be varied depending on the thickness of the composition layers to be selectively cured—see [0249].  Dean and Fang are analogous art since they are from the same field of endeavor that is the additive manufacture of biocompatible photocurable resin compositions.  Therefore, it would have been within the skill level of an ordinary artisan to add a light/UV absorber to the dye-initiator package as set forth by Dean with an expectation of improving the resolution of the fabricated articles by controlling the photon absorption during exposure to UV radiation, as suggested by Fang et al in absence of evidence to the contrary and/or unexpected results.  
Regarding the dye-initiator package of Dean, the 1st photoinitiator would be the BAPO and the titanium dioxide dye would be the second photoinitiator since it is a known to inherently also be a photoinitiator, as evidenced by Schmerling.  Schmerling sets forth titanium dioxide activated polymerization of unsaturated material when exposed to radiation having a wavelength from 2000 to 3500 A (200 to 350 nm).  In example 6, Dean exposes the composition to UV radiation to partially polymerize each successive layer, wherein it is deemed from figure 2 would be from nd photoinitiator TiO2 and once said scaffold is built and partially cured Dean sets forth exposing the entire scaffold to UV radiation in a UV bath which would be in the wavelength range from 10 to 300 nm, i.e., the range to the right of line a—see [0049].  Regarding the limitation first light source, it is deemed Dean partially cures the scaffold in a cDLP device—Digital Light Processing apparatus—Perfactory device—see [0091] and example 6.  Regarding the limitation second light source, it is deemed Dean fully cured by placing said built and partially cured scaffold in a UV bath—see [0086].   In the alternative, from figure 2 it would have been within the skill level of an ordinary artisan to understand two sources of light could be used to activate each photoinitiator separately based on the wavelength absorption/emission properties corresponding to the photoinitiators, i.e., one source set at the wavelength for activation of the 1st photoinitiator for the partial cure and second source set to the wavelength of the 2nd photoinitiator/dye.   Thus claims 22-24, and 32-33 are obvious over the teachings of Dean.  
Regarding claim 38, Dean adds the BAPO in an amount of 0.7 wt. % in example 6 based on the total composition amount and adds the titanium dioxide in an amount of 0.3 wt. % based on the total composition.  As stated above Dean is silent with regard to the addition of a light absorber; however, Fang, as described above, sets forth the light/UV absorber can be added in variable amounts depending on the thickness of the applied layers.  Therefore it is deemed a skilled artisan would be able to obtain the desired addition amount based on the thickness of the composition layers intended.  The courts have upheld where the general condition of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 

Allowable Subject Matter

Claims 25-31, 34-37, 39-40, 43-45, and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc